     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 1 of 12 Page ID #:29




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
 6
      tfriedman@toddflaw.com
      abacon@toddflaw.com
 7
 8    Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
      RICHARD DASCHBACH,                       ) Case No. 8:20-cv-00633-DOC-ADS
12    individually and on behalf of all others )
13    similarly situated,                      ) CLASS ACTION
                                               )
14    Plaintiff,                               ) FIRST AMENDED COMPLAINT
15                                             ) FOR VIOLATIONS OF:
             vs.                               )
16
                                               ) 1. NEGLIGENT VIOLATIONS OF
                                                    THE TELEPHONE CONSUMER
17                                             )    PROTECTION ACT [47 U.S.C.
18    CALL TOOLS, INC.; JOHN                   )    §227 ET SEQ.]
      BOWEN, and DOES 1 through 10,            ) 2. WILLFUL VIOLATIONS OF THE
19                                                  TELEPHONE CONSUMER
      inclusive,                               )    PROTECTION ACT [47 U.S.C.
20                                             )    §227 ET SEQ.]
      Defendant(s).                            )
21
                                               ) DEMAND FOR JURY TRIAL
22          Plaintiff, RICHARD DASCHBACH (hereinafter “Plaintiff”), on behalf of
23    himself and all others similarly situated, alleges the following upon information
24    and belief based upon personal knowledge:
25                                NATURE OF THE CASE
26          1.     Plaintiff brings this action for himself and others similarly situated
27    seeking damages and any other available legal or equitable remedies resulting
28    from the illegal actions of Defendants CALL TOOLS, INC. and JOHN BOWEN


                            FIRST AMENDED CLASS ACTION COMPLAINT
                                            -1-
     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 2 of 12 Page ID #:30




 1    (collectively referred to as “Defendants”), in negligently, knowingly, and/or
 2    willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the
 3    Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby
 4    invading Plaintiff’s privacy.
 5                                   JURISDICTION & VENUE
 6          2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7    a resident of New Hampshire, seeks relief on behalf of a Class, which will result
 8    in at least one class member belonging to a different state than that of Defendant
 9    Call Tolls, Inc., a company with its principal place of business in California and
10    incorporated in the State of Nevada. Plaintiff also seeks up to $1,500.00 in
11    damages for each call in violation of the TCPA, which, when aggregated among a
12    proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
13    court jurisdiction. Therefore, both diversity jurisdiction and the damages
14    threshold under the Class Action Fairness Act of 2005 (“CAFA”) are present, and
15    this Court has jurisdiction.
16          3.     Venue is proper in the United States District Court for the Central
17    District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
18    because Defendant Call Tools, Inc., is headquartered and does business within the
19    state of California.
20                                          PARTIES
21          4.     Plaintiff, RICHARD DASCHBACH (“Plaintiff”), is a natural person
22    residing in New Hampshire, and is a “person” as defined by 47 U.S.C. § 153 (39).

23          5.     Defendant CALL TOOLS, INC. (“CTI”), is a telecommunications

24
      and telemarketing company and is a “person” as defined by 47 U.S.C. § 153 (39).

25
            6.     Defendant, JOHN BOWEN (hereinafter “BOWEN”), is an individual

26
      who at all relevant times was the president, chief executive officer (“CEO”), and

27
      owner of Defendant CTI. As owner of CTI, Defendant BOWEN was responsible

28
      for the overall success of the company. Defendant BOWEN materially



                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             -2-
     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 3 of 12 Page ID #:31




 1    participated in selling and marketing business loans by occupying a position of
 2    critical importance to CTI’s business. As the founding partner and CEO of CTI,
 3    Defendant BOWEN is liable for the nefarious conduct engaged in by CTI and its
 4    agents acting on CTI’s behalf. Defendant BOWEN continued to play a key role in
 5    maintaining and expanding CTI’s activities throughout the time in question
 6          7.      The above named Defendants, and its subsidiaries and agents, are
 7    collectively referred to as “Defendants.” The true names and capacities of the
 8    Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9    currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10    names. Each of the Defendants designated herein as a DOE is legally responsible
11    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
12    the Complaint to reflect the true names and capacities of the DOE Defendants
13    when such identities become known.
14          8.      Plaintiff is informed and believes that at all relevant times, each and
15    every Defendant was acting as an agent and/or employee of each of the other
16    Defendants and was acting within the course and scope of said agency and/or
17    employment with the full knowledge and consent of each of the other Defendants.
18    Plaintiff is informed and believes that each of the acts and/or omissions
19    complained of herein was made known to, and ratified by, each of the other
20    Defendants.
21                               FACTUAL ALLEGATIONS
22          9.      Beginning in or around July of 2019, Defendants contacted Plaintiff

23    on his cellular telephone ending in -7110, in an effort to sell or solicit services on

24
      behalf of Complete Care Health Solutions, Inc.

25
            10.     Defendants called on July 17, 2019, from a telephone number known

26
      to belong to Defendants, (301) 763-6970.

27
            11.     Defendants used an “automatic telephone dialing system”, as defined

28
      by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its



                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             -3-
     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 4 of 12 Page ID #:32




 1    business services.
 2          12.    Defendants’ calls constituted calls that were not for emergency
 3    purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 4          13.    Defendants’ calls were placed to telephone number assigned to a
 5    cellular telephone service for which Plaintiff incurs a charge for incoming calls
 6    pursuant to 47 U.S.C. § 227(b)(1).
 7          14.    Plaintiff is not a customer of Defendants’ services and has never
 8    provided any personal information, including his cellular telephone number, to
 9    Defendants for any purpose whatsoever.
10          15.    Defendants never received Plaintiff’s “prior express consent” to
11    receive calls using an automatic telephone dialing system or an artificial or
12    prerecorded voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
13                                 CLASS ALLEGATIONS
14          16.    Plaintiff brings this action on behalf of himself and all others similarly
15    situated, as a member of the proposed class (hereafter “The Class”) defined as
16    follows:
                     All persons within the United States who received any
17
                     telephone calls from Defendants to said person’s
18                   cellular telephone made through the use of any
19
                     automatic telephone dialing system or an artificial or
                     prerecorded voice and such person had not previously
20                   consented to receiving such calls within the four years
21                   prior to the filing of this Complaint
22
23          17.    Plaintiff represents, and is a member of, The Class, consisting of all

24    persons within the United States who received any telephone calls from

25
      Defendants to said person’s cellular telephone made through the use of any

26
      automatic telephone dialing system or an artificial or prerecorded voice and such

27
      person had not previously not provided their cellular telephone number to

28
      Defendants within the four years prior to the filing of this Complaint.



                            FIRST AMENDED CLASS ACTION COMPLAINT
                                            -4-
     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 5 of 12 Page ID #:33




 1          18.    Defendants, its employees and agents are excluded from The Class.
 2    Plaintiff does not know the number of members in The Class, but believes the
 3    Class members number in the thousands, if not more. Thus, this matter should be
 4    certified as a Class Action to assist in the expeditious litigation of the matter.
 5          19.    The Class is so numerous that the individual joinder of all of its
 6    members is impractical. While the exact number and identities of The Class
 7    members are unknown to Plaintiff at this time and can only be ascertained through
 8    appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 9    The Class includes thousands of members. Plaintiff alleges that The Class
10    members may be ascertained by the records maintained by Defendants.
11          20.    Plaintiff and members of The Class were harmed by the acts of
12    Defendants in at least the following ways: Defendants illegally contacted Plaintiff
13    and Class members via their cellular telephones thereby causing Plaintiff and
14    Class members to incur certain charges or reduced telephone time for which
15    Plaintiff and Class members had previously paid by having to retrieve or
16    administer messages left by Defendants during those illegal calls, and invading the
17    privacy of said Plaintiff and Class members.
18          21.    Common questions of fact and law exist as to all members of The
19    Class which predominate over any questions affecting only individual members of
20    The Class. These common legal and factual questions, which do not vary between
21    Class members, and which may be determined without reference to the individual
22    circumstances of any Class members, include, but are not limited to, the

23    following:

24
                       a.    Whether, within the four years prior to the filing of this
25                           Complaint, Defendants made any call (other than a call
26                           made for emergency purposes or made with the prior
                             express consent of the called party) to a Class member
27
                             using any automatic telephone dialing system or any
28                           artificial or prerecorded voice to any telephone number


                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             -5-
     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 6 of 12 Page ID #:34




 1                            assigned to a cellular telephone service;
 2                     b.     Whether Plaintiff and the Class members were damages
 3                            thereby, and the extent of damages for such violation;
                              and
 4
 5                     c.     Whether Defendants should be enjoined from engaging
 6
                              in such conduct in the future.

 7
            22.    As a person that received numerous calls from Defendants using an
 8
      automatic telephone dialing system or an artificial or prerecorded voice, without
 9
      Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
10
      The Class.
11
            23.    Plaintiff will fairly and adequately protect the interests of the
12
      members of The Class. Plaintiff has retained attorneys experienced in the
13
      prosecution of class actions.
14
            24.    A class action is superior to other available methods of fair and
15
      efficient adjudication of this controversy, since individual litigation of the claims
16    of all Class members is impracticable. Even if every Class member could afford
17    individual litigation, the court system could not. It would be unduly burdensome
18    to the courts in which individual litigation of numerous issues would proceed.
19    Individualized litigation would also present the potential for varying, inconsistent,
20    or contradictory judgments and would magnify the delay and expense to all parties
21    and to the court system resulting from multiple trials of the same complex factual
22    issues. By contrast, the conduct of this action as a class action presents fewer
23    management difficulties, conserves the resources of the parties and of the court
24    system, and protects the rights of each Class member.
25          25.    The prosecution of separate actions by individual Class members
26    would create a risk of adjudications with respect to them that would, as a practical
27    matter, be dispositive of the interests of the other Class members not parties to
28    such adjudications or that would substantially impair or impede the ability of such


                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             -6-
     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 7 of 12 Page ID #:35




 1    non-party Class members to protect their interests.
 2           26.   Defendants have acted or refused to act in respects generally
 3    applicable to The Class, thereby making appropriate final and injunctive relief
 4    with regard to the members of the California Class as a whole.
 5                              FIRST CAUSE OF ACTION
 6            Negligent Violations of the Telephone Consumer Protection Act
 7                                   47 U.S.C. §227 et seq.
 8           27.   Plaintiff repeats and incorporates by reference into this cause of
 9    action the allegations set forth above.
10           28.   The foregoing acts and omissions of Defendants constitute numerous
11    and multiple negligent violations of the TCPA, including but not limited to each
12    and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
13           29.   As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
14    seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
15    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16           30.   Plaintiff and the Class members are also entitled to and seek
17    injunctive relief prohibiting such conduct in the future.
18                             SECOND CAUSE OF ACTION
19     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. §227 et seq.
21           31.   Plaintiff repeats and incorporates by reference into this cause of
22    action the allegations set forth above.

23           32.   The foregoing acts and omissions of Defendants constitute numerous

24
      and multiple knowing and/or willful violations of the TCPA, including but not

25
      limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

26
      seq.

27
             33.   As a result of Defendants’ knowing and/or willful violations of 47

28
      U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of



                            FIRST AMENDED CLASS ACTION COMPLAINT
                                            -7-
     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 8 of 12 Page ID #:36




 1    $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 2    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3          34.     Plaintiff and the Class members are also entitled to and seek
 4    injunctive relief prohibiting such conduct in the future.
 5                                  PRAYER FOR RELIEF
 6          WHEREFORE, Plaintiff requests judgment against Defendants for the
 7    following:
 8                               FIRST CAUSE OF ACTION
 9           Negligent Violations of the Telephone Consumer Protection Act
10                                    47 U.S.C. §227 et seq.
11                 • As a result of Defendants’ negligent violations of 47 U.S.C.
12                  §227(b)(1), Plaintiff and the Class members are entitled to and request
13                  $500 in statutory damages, for each and every violation, pursuant to
14                  47 U.S.C. 227(b)(3)(B); and
15                 • Any and all other relief that the Court deems just and proper.
16                              SECOND CAUSE OF ACTION
17      Knowing and/or Willful Violations of the Telephone Consumer Protection Act
18                                    47 U.S.C. §227 et seq.
19                 • As a result of Defendants’ willful and/or knowing violations of 47
20                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to and
21                  request treble damages, as provided by statute, up to $1,500, for each
22                  and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.

23                  §227(b)(3)(C); and

24
                   • Any and all other relief that the Court deems just and proper.

25
      ///

26
      ///

27
      ///

28
      ///



                             FIRST AMENDED CLASS ACTION COMPLAINT
                                             -8-
     Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 9 of 12 Page ID #:37




 1                                     JURY DEMAND
 2          35.    Pursuant to the Seventh Amendment to the Constitution of the United
 3    States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5          Respectfully submitted this 14TH day of July, 2020.
 6
 7                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
                                      By: /s Todd M. Friedman
                                          Todd M. Friedman
 9                                        Law Offices of Todd M. Friedman
10                                        Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            FIRST AMENDED CLASS ACTION COMPLAINT
                                            -9-
 Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 10 of 12 Page ID #:38




 1   Filed electronically on this 14th day of July, 2020, with:
 2   United States District Court CM/ECF system
 3
     Notification sent electronically on this 14th day of July, 2020, to:
 4
 5   Honorable David O. Carter
 6
     United States District Court
     Central District of California
 7
 8   Notification sent on this 14th day of July, 2020, via the ECF system to all interested
     parties
 9
10
     By: s/Todd M. Friedman_____
11
     TODD M. FRIEDMAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                           -10-
Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 11 of 12 Page ID #:39
 Case 8:20-cv-00633-DOC-ADS Document 12 Filed 07/14/20 Page 12 of 12 Page ID #:40




 1                                     SERVICE LIST
 2                      Richard Daschbach vs. Call Tolls, Inc., et al.
 3                  US District Court for the Central District of California
                         Civil Action No.: 8:20-cv-00633-DOC-ADS
 4
 5   Call Tools, Inc.                            Call Tools, Inc.
     16842 Von Karman, Suite 250                 c/o Cogency Global, Inc., as agent for
 6
     Irvine, CA 92606                            service
 7                                               1325 J St Ste 1550
                                                 Sacramento, CA 95814
 8
     John Bowen
 9
     Call Tools, Inc.
10   16842 Von Karman, Suite 250
     Irvine, CA 92606
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                         FIRST AMENDED CLASS ACTION COMPLAINT
                                         -12-
